DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicant’s response filed February 7, 2022 has been received and entered into the application file.  All arguments have been fully considered. Claims 1-6, 9-15, 19 and 22-23 are currently pending. Claims 7-8, 16-18 and 20-21 are cancelled.  Claims 3, 13-15, 19 and 22-23 are withdrawn. 
Applicant’s amendments to the specification are accepted and have been entered into the application file.

Claim Objections-Withdrawn
Claim 5 has been amended to now recite the term “(3-acrylamidopropyl) trimethylammonium chloride”.  
Therefore, the objection to claim 5 is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Rejection Withdrawn in Part
RE: Rejection of Claims 2 and 11-12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite:

Rejection Withdrawn
Claim 2 has been amended to recite the monomers vinylcaprolactam, methyl vinyl ether and hydroxyethylmethacrylate. Applicant’s amendment clarifies the monomer group. Therefore, the rejection of claim 2 is withdrawn.

Rejection Maintained
Regarding claims 11 and 12, it is noted that Claim 11 now recites the following: 
The polymeric microsphere of claim 1, wherein the polymeric microsphere is thermally responsive, whereby upon a reduction in temperature a particle size of the polymeric microsphere increases in a range of more than 1-fold to 300-fold of the particle size of the polymeric microsphere prior to the reduction in temperature.  

Claim 12 now recites the following: 
The polymeric microsphere of claim 1, wherein the polymeric microsphere is thermally responsive, whereby upon reduction in temperature a hydrophilicity of a surface of the polymeric microsphere increases relative to the hydrophilicity of the surface prior to the reduction in temperature.

The rejection of claims 11 and 12 is maintained since the “whereby” statement is ambiguous regarding the temperature reduction that is necessary to result in the increase in the microsphere size, as well as the increase in hydrophilicity.  The claims lack a clear-cut indication as to the scope of the reduction in temperature that obtains the increase in the microsphere size, as well as the increase in hydrophilicity. The claims do not recite any specific initial temperature or a final reduced temperature, such as upon reduction in temperature from 37°C to 20°C the microsphere increases in size in a range of more than 1-fold to 300-fold, as compared to the microsphere particle size prior to the reduction in temperature. The claims do not recite any specific range of reduced temperature, such as upon reducing the initial temperature by 25 degrees (100°C to 75°C), the hydrophilicity of the surface of the polymeric microsphere increases relative to the hydrophilicity of the surface of the polymeric microsphere prior to the reduction in temperature.
In the interest of compact prosecution, given the specification discloses the increase in microsphere size and hydrophilicity occurs when the temperature is reduced from 37°C to 20°C (room temperature), which is an approximate 27-degree reduction in temperature (see Specification at paragraphs [0008], [0074], [0083], [0091], [0109] and [0127], and FIG. 4 a-c), the limitation directed to reduction in temperature is interpreted as being a reduction in temperature from 37°C to room temperature (approximately 20°C-25°C).  
However, despite the above interpretation, such treatment does not relieve Applicant of the responsibility of responding to this rejection. If the actual interpretation of the claims is different than that posited by the Examiner, additional rejections and art may be readily applied in a subsequent final Office action. The rejection to claims 11 and 12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, stands and must be addressed.

New ground of Rejection

Claims 4 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 has been amended to recite the following:
The polymeric microsphere of claim 1, wherein the amine functional group monomer or the quaternary ammonium functional group monomer is selected from the group consisting of primary amine, secondary amine, tertiary amine, and quaternary amine.

It is unclear as to how the quaternary ammonium functional group monomer can be a primary, secondary or tertiary amine.  It is noted that Applicant’s Remarks indicate that a quaternary ammonium is a quaternary amine (Remarks at last paragraph of page 8).

Claim 9, which depends directly from claim 1, recites the limitation "the microcarrier" in line 1.  There is insufficient antecedent basis for this limitation in the claim since neither claim 9 or claim 1 recite “a microcarrier”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Rejections Withdrawn

RE: Rejection of Claim(s) 1, 2, 4-5 and 11-12 under 35 U.S.C. 102(a)(1) as being anticipated by Alam;
Rejection of Claim(s) 1, 2, 6 and 11-12 under 35 U.S.C. 102(a)(1) as being anticipated by Dai;
Rejection of Claim(s) 1, 2 and 11-12 under 35 U.S.C. 102(a)(1) as being anticipated by Si;
Rejection of Claim(s) 1, 2, 4, 6 and 11-12 under 35 U.S.C. 102(a)(1) as being anticipated by Wan:

Applicant has amended claim 1 to incorporate the limitations of previous claims 7 and 8, thus claim 1 now requires the microsphere to further comprise a polymer coating selected from the group consisting of polymerized catecholamines, dopamine, L-3,4- dihydroxyphenylalanine, epinephrine, and norepinephrine.
Due to the claim amendments the rejections under 35 U.S.C. 102(a)(1) have been withdrawn, however the amendment has necessitated a new ground of rejection, as set forth below.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Rejections Withdrawn
RE: Rejection of Claim 6 under 35 U.S.C. 103 as being unpatentable over Alam, in view of Wan;
Rejection of Claims 9-10 under 35 U.S.C. 103 as being unpatentable over Alam;
Rejection of Claims 9-10 under 35 U.S.C. 103 as being unpatentable over Dai; and
Rejection of Claims 9-10 under 35 U.S.C. 103 as being unpatentable over Si:
Applicant has amended claim 1 to incorporate the limitations of previous claims 7 and 8, thus claim 1 now requires the microsphere to further comprise a polymer coating selected from the group consisting of polymerized catecholamines, dopamine, L-3,4- dihydroxyphenylalanine, epinephrine, and norepinephrine.
Due to the claim amendments the rejections under 35 U.S.C. 102(a)(1) as being anticipated by Alam, Dai, Si and Wan have been withdrawn, therefore the rejections of claims 6 and 9-10 under 35 USC 103 have also been withdrawn.

Further regarding the rejection of Claims 7-8 under 35 U.S.C. 103 as being unpatentable over Alam, in view of Hsiue, and as being unpatentable over Wan, in view of Hsiue:
 As set forth above, Applicant has amended claim 1 to incorporate the limitations of previous claims 7 and 8, thus claim 1 now requires the microsphere to further comprise a polymer coating selected from the group consisting of polymerized catecholamines, dopamine, L-3,4- dihydroxyphenylalanine, epinephrine, and norepinephrine. This limitation was previously addressed by the cited reference to Hsiue.  However, Applicant’s arguments, see Applicant’s remarks (last paragraph, page 11 to the third paragraph, page 12), filed February 7, 2022, with respect to the teaching of epinephrine by Hsiue have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art references to Chuah et al., (Scientific Reports, 2015; see PTO-892) and Kim et al., (Macromolecular Bioscience 2016; see PTO-892).  Chuah and Kim are each directed to using polydopamine (i.e. polymerized dopamine) as a polymer coating on cell culture substrates, e.g. microspheres, that promotes the stability of stem cell adhesion.

New ground(s) of Rejection
Claims 1, 2, 6 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Dai et al., (Molecules 2016, 21, 1192, pages 1-10; IDS 7/21/2021, previously cited) (“Dai”), in view of Chuah et al., (Scientific Reports, 5:18162, pages 1-12, 2015; see PTO-892) (“Chuah”) and Kim et al., (Macromolecular Bioscience 2016, Vol. 16, pages 738-747; see PTO-892) (“Kim”).
Dai is directed to poly(N-isopropylacrylamide-acrylic acid) (i.e. NIPAM-AA) spherical microgels (microspheres) as a culture substrate for mesenchymal stem cells (MSCs). Dai teaches the spherical microgels provide an extracellular matrix microenvironment that affect the fate and biological behavior of the MSCs, thus facilitating their potential applications in regenerative therapies (Abstract and 4. Conclusions, page 8 of 10). Dai teaches the microgels comprise a tiny, three-dimensional network of inter-connected polymer chains.  The microgels are both pH and thermally sensitive, which permits the study of how the micro-environment affects the cell morphology and differentiation capacity (1. Introduction, second paragraph, page 2 of 10).
Regarding claim 1, Dai specifically teaches crosslinking AA (acrylic acid) and NIPAM monomers using a crosslinker comprising N,N’-methylenebisacrylamide (MBA). (3.1 Materials, page 6 of 10). The synthesis produces NIPAM-AA polymeric microspheres comprising the thermally responsive monomer NIPAM crosslinked with acrylic acid (i.e. a functional group monomer comprising a carboxylic acid functional group).  Dai differs from claim 1 in that Dai does not further teach the spherical microgels further comprise a polymer coating specifically selected from the group recited in claim 1, e.g. polymerized dopamine.
However, Chuah is directed to using polydopamine (polymerized dopamine) coated cell culture substrates, e.g. PDMS (polydimethylsiloxane), as a strategy to stabilize the adhesion of mesenchymal stem cells on the PDMS cell culture substrates (Abstract).  Chuah further teaches that polydopamine coatings reduce the hydrophobicity of the cell culture substrate surface and promotes in-vitro tissue regeneration (second full paragraph, page 2). Chuah was inspired by the many advantages of polydopamine and thus investigated the efficiency of functionalizing PDMS cell culture substrates with polydopamine coatings and teaches the use of the polydopamine coating is a simple and efficient alternative to promote long-term mesenchymal stem cell culture (third full paragraph, page 2).
Kim is likewise directed to using polydopamine as an adhesive material for coating polycaprolactone microspheres for use as microcarriers for neural stem cell culture.  The polydopamine coating transforms the hydrophobic polycaprolactone microsphere to a water-friendly (hydrophilic) substrate having sticky characteristics (Abstract).  Kim further teaches that cell immobilization on the external surfaces of microspheres would provide an alternative way to direct cell injection, thus protecting the cells from phagocytosis by macrophages. 
Thus, Chuah demonstrates it was well-known in the art to use polymerized dopamine, i.e. polydopamine, as a polymer coating on cell culture substrates for adhesion culture of mesenchymal stem cells and Kim further demonstrates it was well-known in the art that polydopamine can be used to coat microspheres used in stem cell culture, thus promoting cell adhesion.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to coat microspheres used as mesenchymal stem cell culture substrates with a polymerized dopamine, i.e. polydopamine.
The person of ordinary skill in the art would have been motivated to modify the microspheres of Dai to include a polymer coating of polymerized dopamine, as taught by Chuah and Kim, for the predictable result of successfully promoting and improving cell adhesion and long-term culture of the desired stem cells, thus meeting the limitation of claim 1.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Dai with Chuah and Kim because each of these teachings are directed at adherent culturing of stem cells.	
Regarding claim 2, Dai teaches the thermally responsive monomer is NIPAM monomers (i.e. N-isopropylacrylamide) (3.1 Materials, page 6 of 10), thus meeting the limitation of claim 2.
Regarding claim 6, Dai teaches crosslinking using N,N’-methylenebisacrylamide (MBA), thus meeting the limitation of claim 6.
Regarding claim 11 and the limitation “wherein the polymeric microsphere is thermally responsive, whereby upon reduction in temperature a particle size of the polymeric microsphere increases in a range of more than 1-fold to 300-fold of the particle size of the polymeric microsphere prior to the reduction in temperature”, it is noted, as set forth above at the rejection under 35 USC 112(b), the limitations directed to the microsphere being thermally responsive are interpreted as functional language and is not given patentable weight because the said functional recitation does not appear to add additional structural limitations to the instant claimed product.  See MPEP 2106 (II) (C) and 2111.02 (II).  Additionally, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).”  See MPEP 2112.01 (I). In the instant case, Dai teaches the same thermally responsive polymer poly(N-isopropylacrylamide) as disclosed in the specification (paragraph [0034] and [0105]-[0106]).  Thus, because Dai’s polymeric microspheres comprise the same polymer as disclosed in the instant application, Dai’s microsphere composition would necessarily be thermally responsive upon a reduction in temperature wherein the microsphere increases in size in a range of more than 1-fold to 300-fold, absent evidence to the contrary.  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01. The burden is shifted to Applicant to show that the prior art product does not inherently possess the same properties as instantly claimed product.  
Furthermore, Dai teaches reduction in temperature increases the size of the spherical microgels by a factor of approximately 2 (1-fold increase in microsphere size) (Temperature sensitivity of microgels with different AA content, page 1275). Dai’s Figure 3b further illustrates the at least 1-fold increase in microsphere size upon reducing the temperature from 55°C to 25°C. Thus, Dai’s disclosed microspheres are thermally response upon a reduction in temperature and increase in size by at least a 1-fold increase.
Regarding claim 12 and the limitation “wherein the polymeric microsphere is thermally responsive, whereby upon reduction in temperature a hydrophilicity of a surface of the polymeric microsphere increases relative to the hydrophilicity of the surface prior to the reduction in temperature”, it is likewise noted, as set forth above regarding claim 11, the limitations directed to the microsphere being thermally responsive are interpreted as functional language and is not given patentable weight because the said functional recitation does not appear to add additional structural limitations to the instant claimed product.  See MPEP 2106 (II) (C) and 2111.02 (II).  Additionally, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).”  See MPEP 2112.01 (I). In the instant case, Dai teaches the same thermally responsive polymer poly(N-isopropylacrylamide) as disclosed in the specification (paragraph [0034] and [0105]-[0106]).  Thus, because Dai’s polymeric microspheres comprise the same polymer as disclosed in the instant application, Dai’s microsphere composition would necessarily be thermally responsive upon a reduction in temperature wherein the hydrophilicity of a surface of the polymeric microsphere increases relative to the hydrophilicity of the surface prior to the reduction in temperature, absent evidence to the contrary.  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01. The burden is shifted to Applicant to show that the prior art product does not inherently possess the same properties as instantly claimed product.  
Furthermore, Dai teaches reduction in temperature results in microsphere swelling (absorption of water) which increases the size of the spherical microgels by a factor of approximately 2 (1-fold increase in microsphere size) (Temperature sensitivity of microgels with different AA content, page 1275).  Thus, Dai’s disclosed microspheres are thermally response upon a reduction in temperature and increase in size by absorption of water (swelling), thus increasing the hydrophilicity of the surface of the microspheres, absent evidence to the contrary.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Dai, in view of Chuah and Kim, as applied to claims 1, 2, 6 and 11-12 above, and further in view of Alam et al., (J Polym Mater. Vol. 21, No. 1, March 31, 2005, pp. 37-43; IDS 9/24/2019, previously cited) (“Alam”).
The teaching of Dai, in view of Chuah and Kim, is set forth above.
Regarding claims 4 and 5 and the limitations directed to the microsphere comprising an amine functional group monomer or a quaternary ammonium functional group monomer selected from the group consisting of primary amine, secondary amine, tertiary amine, and quaternary amine (claim 4), or the specific amine functional groups recited in claim 5, it is noted that Dai’s thermosensitive microspheres comprise a carboxylic acid functional group monomer, i.e. acrylic acid.  Dai does not further comment on whether or not an amine functional group monomer or a quaternary ammonium functional group monomer are used in preparing the thermosensitive spherical microgels (claim 4), or specifically those recited in claim 5. However, Alam is directed to thermosensitive polymeric microspheres comprising the same thermosensitive polymer N-isopropylacrylamide (PNIPAM) as taught by Dai, crosslinked with an amine functional group, specifically 2-(dimethylamino) ethyl methacrylate (Abstract and Fig. 1).  Alam further notes that a tertiary amine group is present in 2-(dimethylamino) ethyl methacrylate. (INTRODUCTION, left column, first paragraph, page 38).
Thus, Alam has established it was well-known in the art that the thermosensitive polymer PNIPAM can be co-polymerized with amine functional groups comprising tertiary amines, i.e. 2-(dimethylamino) ethyl methacrylate, for the preparation of thermally responsive polymeric microspheres.
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to substitute an amine functional group, specifically 2-(dimethylamino) ethyl methacrylate, as taught by Alam, as the functional group component in the thermoresponsive microspheres of Dai for the predictable result of successfully preparing thermoresponsive microspheres, thus meeting the limitation of claims  4 and 5. Alam has shown that tertiary amine functional groups, specifically 2-(dimethylamino) ethyl methacrylate, are well-known amine functional groups used for co-polymerization and preparation of thermosensitive microspheres; thus one would have had a reasonable expectation of successfully substituting tertiary amine functional groups, specifically 2-(dimethylamino) ethyl methacrylate in the preparation of the thermally responsive microspheres of Dai. Substitution of one element for another known in the field is considered to be obvious, absent a showing that the result of the substitution yields more than predictable results.  See KSR International Co. v Teleflex Inc 82 USPQ2d 1385 (US 2007) at page 1395.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Dai, in view of Chuah and Kim, as applied to claims 1, 2, 6 and 11-12 above, and further in view of Yang et al., (Cell Transplantation, Vol. 19, pp. 1123-1132, 2010; see PTO-892) (“Yang”).
The teaching of Dai, in view of Chuah and Kim, is set forth above.
Regarding claims 9-10 and the limitations directed to the size of the microspheres being in a range of 100 µm to 200 µm (claim 9), and a range of 125 µm to 177 µm (claim 10), it is noted that Dai teaches the microspheres have a diameter of approximately 2 µm and increase in size by a factor of ~2 upon a reduction in temperature. Dai does not further teach the microspheres prepared in sizes as recited in claims 9 and 10.  However, Yang is directed to thermosensitive (thermally responsive) microcarriers (microspheres) comprising the thermosensitive polymer poly-N-isopropylacrylamide (pNIPAAm) used for anchorage-dependent cell culture of mesenchymal stem cells (MSCs).  The use of the thermosensitive polymer permitted harvesting of the adherent cells by reducing the temperature of the culture to below 32°C, thus resulting in detachment of the cells from the microspheres. Yang further teaches the thermally responsive harvesting method reduces cell apoptosis as well as reducing damage to the extracellular matrix that is encountered when using a proteolytic enzyme for cell detachment. Yang teaches the microspheres are Cytodex-3® microcarriers comprising the thermosensitive polymer and have sizes ranging from 170-380 µm (Abstract and Materials and Methods, Preparation of Thermosensitive Microcarriers, left column, first paragraph, page 1124).
Thus, Yang has established it was well-known in the art that thermosensitive polymeric microspheres having sizes ranging from 170-380 µm are successfully used as microcarriers for culturing of mesenchymal stem cells.
Therefore, given the intention of Dai is to employ thermosensitive microcarriers as a culture substrate for mesenchymal stem cells (MSCs), thus providing an extracellular matrix microenvironment that affect the fate and biological behavior of the MSCs, thus facilitating their potential applications in regenerative therapies, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use thermosensitive microspheres having sizes ranging from 170-380 µm.
The person of ordinary skill in the art would have been motivated to modify the microsphere composition of Dai to have sizes that are well-known for successfully culturing mesenchymal stem cells, as taught by Yang, for the predictable result of permitting cultivation and expansion of the mesenchymal stem cells for future therapeutic use, thus meeting the limitation of claims 9 and 10.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Dai and Yang because each of these teachings are directed at methods for culturing therapeutic mesenchymal stem cells on thermosensitive microspheres.	

Response to Remarks
Claim Rejections under 35 USC 112:
As set forth above, the rejection to claim 2 has been withdrawn. The rejection of claims 11 and 12 is maintained for the reasons set forth above.  Claims 4 and 9 are newly rejected for the reasons set forth above.

Claim Rejections under 35 USC 102:
As set forth above, the rejections under 35 USC 102 have been withdrawn.

Claim Rejections under 35 USC 103:
As set forth above, the previous rejections under 35 USC have been withdrawn.  Applicant has amended claim 1 to incorporate the limitations of previous claims 7 and 8, thus claim 1 now requires the microsphere to further comprise a polymer coating selected from the group consisting of polymerized catecholamines, dopamine, L-3,4- dihydroxyphenylalanine, epinephrine, and norepinephrine. This limitation was previously addressed by the cited reference to Hsiue.  However, Applicant’s arguments, see Applicant’s remarks (last paragraph, page 11 to the third paragraph, page 12), filed February 7, 2022, with respect to the teaching of epinephrine by Hsiue have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art references to Chuah et al., (Scientific Reports, 2015; see PTO-892) and Kim et al., (Macromolecular Bioscience 2016; see PTO-892).  Chuah and Kim are each directed to using polydopamine (i.e. polymerized dopamine) as a polymer coating on cell culture substrates, e.g. microspheres, that promotes the stability of stem cell adhesion.
Conclusion
No claim is allowed.  No claim is free of the prior art.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366. The examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVELYN Y PYLA/             Examiner, Art Unit 1633